Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Chu on February 11, 2022.
The application has been amended as follows:
Claims 1,  12-13, and 16 have been amended and claims 3-5 and 15 have been cancelled.
In particular,
Claim 1 has been amended as follows:
     1. (Currently Amended)   A video quality assessment method, comprising: 
obtaining a first to-be-assessed video, wherein the first to-be-assessed video comprises one or more forward error correction (FEC) redundancy data packets; 
obtaining an FEC source block size and the one or more FEC redundancy data packets from a multimedia relay function (MRF) system, or from a receiving device of the to-be-assessed video or by parsing FEC redundancy data packets of a first source block;
when a quantity of lost data packets of the first source block in the first to-be-assessed video is less than or equal to a quantity of FEC redundancy data packets of the first source block, generating a first summary packet for one or more non-lost data packets of the first source block, and generating a second summary packet for a lost data packet of the first source block based on the one or more non-lost data packets, a Real-Time Transport Protocol (RTP) sequence number and a payload size of the lost data packet obtained by multiplying the quantity of lost data packets and the payload size of the lost data packets,

 wherein a total quantity of RTP data packets in the first source block is determined based on the start RTP sequence number and the end RTP sequence number, and 
wherein the quantity of lost data packets of the first source block is calculated based on the total quantity of RTP data packets in the first source block excluding the quantity of non-lost data packet of the first source block; and 
calculating a first score of video of the first to-be-assessed video based on the first summary packet and the second summary packet.	

	Claims 3-5 are canceled.

Claim 12 has been amended as follows:
     12. (Currently Amended)  A video quality assessment method, comprising: 
obtaining a to-be-assessed video, wherein the to-be-assessed video comprises a forward error correction (FEC) redundancy data packet; 
obtaining an FEC source block size and the one or more FEC redundancy data packets from a multimedia relay function (MRF) system, or from a receiving device of the to-be-assessed video or by parsing FEC redundancy data packets of a first source block;
when a quantity of lost data packets of the first source block in the to-be-assessed video is 0, or the quantity of lost data packets of the first source block is greater than a quantity of FEC redundancy data packets of the first source block, generating a first summary packet for one or more non-lost data packets of the first source block, and generating a second summary packet for a lost data packet of the first source block based on the one or more non-lost data packets, a Real-Time Transport Protocol (RTP) sequence number and a payload size of the lost data packet obtained by multiplying the quantity of lost data packets and the payload size of the lost data packets, 

wherein a total quantity of RTP data packets in the first source block is determined based on the start RTP sequence number and the end RTP sequence number, and 
wherein the quantity of lost data packets of the first source block is calculated based on the total quantity of RTP data packets in the first source block excluding the quantity of non-lost data packet of the first source block; and 
calculating a first score of video of the to-be-assessed video based on the first summary packet.


Claim 13 has been amended as follows:
     13. 	(Currently Amended)  A video quality assessment device comprising: 
a processor; and 
a non-transitory computer readable medium which contains computer-executable instructions;
the processor is configured to execute the computer-executable instructions to enable the video quality assessment device to perform operations comprising: 
obtaining a to-be-assessed video, wherein the to-be-assessed video comprises one or more forward error correction (FEC) redundancy data packets; 
obtaining an FEC source block size and the one or more FEC redundancy data packets from a multimedia relay function (MRF) system, or from a receiving device of the to-be-assessed video or by parsing FEC redundancy data packets of a first source block;
when a quantity of lost data packets of the first source block in the to-be-assessed video is less than or equal to a quantity of FEC redundancy data packets of the first source block, generating a first summary packet for one or more non-lost data packets of the first source block, and generating a second summary packet for a lost data packet of the first source block based on the one or more non-lost data packets, a Real-Time Transport Protocol (RTP) sequence number and a payload size of the lost data the payload size of the lost data packets,
wherein the quantity of lost data packet of the first source block is calculated based on a start RTP sequence number, an end RTP sequence number, and the RTP sequence number of the non-lost data packet of the first source block, 
wherein a total quantity of RTP data packets in the first source block is determined based on the start RTP sequence number and the end RTP sequence number, and 
wherein the quantity of lost data packets of the first source block is calculated based on the total quantity of RTP data packets in the first source block excluding the quantity of non-lost data packet of the first source block; and 
calculating a first score of video of the to-be-assessed video based on the first summary packet and the second summary packet.

	Claim 15 canceled.

Claim 16 has been amended as follows:
     16. (Currently Amended)  The video quality assessment device according to claim 13, wherein the obtaining the FEC source block size and FEC redundancy of the first source block comprises:

parsing a control packet of interaction between the receiving device of the to-be-assessed video and a video server, to obtain the FEC source block size and the FEC redundancy; or
parsing an FEC redundancy data packet of the first source block, to obtain the FEC source block size and the FEC redundancy.

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 9 paragraphs 3 – page 15, filed January 18, 2022, with respect to claims 1-2, 6-14 and 16-19 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1-2, 6-14 and 16-19 have been withdrawn, in view of above Examiners amendment.

Allowable Subject Matter
Claim(s) 1-2, 6-14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 6-14 and 16-19  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 12, and 13 …  obtaining an FEC source block size and the one or more FEC redundancy from a multimedia relay function (MRF) system, or from a receiving device of the to-be-assessed video or by parsing FEC redundancy data packets of a first source block; when a quantity of lost data packets of the first source block in the first to-be-assessed video is less than or equal to a quantity of FEC redundancy data packets of the first source block, generating a first summary packet for one or more non-lost data packets of the first source block, and generating a second summary packet for a lost data packet of the first source block based on the one or more non-lost data packets, a Real-Time Transport Protocol (RTP) sequence number and a payload size of the lost data packet obtained by multiplying the quantity of lost data packets and the payload size of the lost data packets, wherein the quantity of lost data packet of the first source block is calculated based on a start RTP sequence number, an end RTP sequence number, and the RTP sequence number of the non-lost data packet of the first source block,  wherein a total quantity of RTP data packets in the first source block is determined based on the start RTP sequence number and the end RTP sequence number, and wherein the quantity of lost data packets of the first source block is calculated based on the total quantity of RTP data packets in the first source block excluding the quantity of non-lost data packet of the first source block; and calculating a first score of video of the first to-be-assessed video based on the first summary packet and the second summary packet… and in combination with other limitations recited as specified in claims 1, 12 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Feiten et al. (US Pub. No.: 2013/0170391) discloses a method for measuring quality of packetized audio and video transmission over a transmission chain includes: providing one or more measurement detectors along the transmission chain; detecting, by the one or more measurement detectors, loss of bit stream packets at one or more measurement points; determining the unique identifier for each detected lost packet; sending, by the one or more measurement detectors, a list of lost packet identifiers to a central monitoring system; constructing, by the central monitoring system, a simulated stream for each measurement point based on a stored error-free stream and the received lost packet identifiers; and evaluating the simulated stream for deriving a quality score for each measurement point.
Yachida et al. (US Pub. No.: 2011/0289540) discloses an image quality estimation apparatus is provided that solves the problem of the need for a large-capacity memory. An FEC packet analysis unit (3) verifies the continuity of FEC packets. An error information table generation unit (4) verifies the continuity of image packets. An estimation unit estimates, as uncorrectable data, image data that are contained in image packets that are missing and for which error correction by FEC data is not possible. The estimation unit estimates image quality of the image data based on the uncorrectable data.
Martins (US Pub. No.:2014/0185474) discloses an apparatus comprising: at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: search for packet losses; determine a type of a frame wherein at least one packet loss took place and amount of lost information; determine events affecting user experience based on the type of the frame and the amount of lost information; estimate a first quality indicating parameter for each of the events affecting user experience, wherein the first quality parameter comprises objective quality information, and estimate a second quality indicating parameter by using the first quality indicating parameter, wherein the second quality indicating parameter comprises subjective quality information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469